          Case 1:18-cv-01922-ABJ Document 26 Filed 12/22/20 Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

VALANCOURT BOOKS, LLC,                     )
                                           )              Civil Action No. 1:18-cv-01922-ABJ
       Plaintiff,                          )
                                           )
v.                                         )
                                           )
SHIRA PERLMUTTER, 1 in her official        )
capacity as Register of Copyrights, United )
States Copyright Office et al.,            )
                                           )
       Defendants.                         )
__________________________________________)


         DEFENDANTS’ SUPPLEMENTAL BRIEF ADDRESSING MOOTNESS




1
  Pursuant to Federal Rule of Civil Procedure 25(d), Shira Perlmutter is automatically substituted
for her predecessor, Karyn A. Temple, Register of Copyrights.
          Case 1:18-cv-01922-ABJ Document 26 Filed 12/22/20 Page 2 of 9




                                        INTRODUCTION

       When the plaintiff in this action (a book publisher) filed this action challenging the

constitutionality of Section 407 of the Copyright Act, it premised injury in fact on the alleged cost

of providing physical copies of certain of its published works to the Library of Congress in

compliance with that statutory provision. The Library has notified Plaintiff that the requested

copies may be submitted in electronic form, and as clarified below, this notification applies as well

to any works published by Plaintiff in the future. Provided that Plaintiff is willing to submit its

books in this form, this case would be rendered moot, either as a constitutional or prudential matter.

In the event that Plaintiff were to decide that it does not wish to provide its books in electronic

form, then Defendants would not assert that this case is moot. However, the minimal nature of the

burden on Plaintiff, in exchange for the significant statutorily-conferred benefits it receives, shows

the reasonableness of the balance that Congress has struck in establishing a comprehensive

framework governing copyright protection.

                                 RELEVANT BACKGROUND

       The background to this case is set forth in Defendants’ earlier memorandum in support of

their motion for summary judgment. See Mem. in Supp. of Defs.’ Mot. for Summ. J. at 2-12, ECF

No. 17-1. As relevant to this supplemental motion, the United States Copyright Office determined

that 240 books published by Plaintiff warranted inclusion in the permanent collections of the

Library of Congress due in part to their historical significance. Pursuant to 17 U.S.C. § 407, the

Library issued Plaintiff a demand letter in August 2018 for the deposit of physical copies of the

240 books. Plaintiff filed a complaint for declaratory and injunctive relief, ECF No. 1, challenging

Section 407 as inconsistent with the First and Fifth Amendments. In lieu of engaging in discovery,




                                                  1
          Case 1:18-cv-01922-ABJ Document 26 Filed 12/22/20 Page 3 of 9




the parties agreed to enter into a joint stipulation of material facts. Joint Stipulations of Fact, ECF

No. 17-3 (“JSF”).

       In March of 2019, the Copyright Office notified Plaintiff that the Library is willing to

accept electronic copies of the 240 books in lieu of physical copies. Id. ¶ 61. Following the

completion of summary judgment briefing, the Court issued an order on December 11, 2020 stating

that it “must assure itself that this matter presents a live controversy to be resolved.” Order (Dec.

11, 2020) at 3, ECF No. 24 (“Dec. 11 Order”). The Court accordingly ordered that the parties

“must each file a supplemental submission . . . , addressing whether the defendants’ offer renders

the dispute moot.” Id. The Court further directed Defendants to “clarify whether their stated

willingness to accept electronic copies in lieu of physical copies applies only to the 240 works

requested in the August 2018 updated demand letter or whether it covers works to be published in

the future as well.” Id.

                                           DISCUSSION

I.     The Library Is Willing to Accept Electronic Copies of Future Works Published by
       Plaintiff in Lieu of Physical Copies.

       In accordance with the Court’s December 11 Order, Defendants respectfully clarify that

their willingness to accept electronic copies of Plaintiff’s books in lieu of physical copies extends

not only to the 240 books that were the subject of the August 2018 updated demand letter, but also

to any and all future works published by Plaintiff.

II.    If Plaintiff Were to Agree to Submit Its Published Works in Electronic Form, Then
       This Case Will Have Been Rendered Moot.

       A federal court is presumed to lack subject matter jurisdiction until the plaintiff establishes

otherwise. Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). A plaintiff’s

claims of jurisdiction should be closely scrutinized because a court has “an affirmative obligation



                                                  2
          Case 1:18-cv-01922-ABJ Document 26 Filed 12/22/20 Page 4 of 9




to ensure that it is acting within the scope of its jurisdictional authority.” Grand Lodge of the

Fraternal Order of Police v. Ashcroft, 185 F. Supp. 2d 9, 13 (D.D.C. 2001).

       “Federal courts lack jurisdiction to decide moot cases because their constitutional authority

extends only to actual cases or controversies.” Conservation Force, Inc. v. Jewell, 733 F.3d 1200,

1204 (D.C. Cir. 2013) (quoting Iron Arrow Honor Soc’y v. Heckler, 464 U.S. 67, 70 (1983)). A

case becomes moot “when the issues presented are no longer live or the parties lack a legally

cognizable interest in the outcome.” Larsen v. U.S. Navy, 525 F.3d 1, 3 (D.C. Cir. 2008) (quoting

Cnty. of Los Angeles v. Davis, 440 U.S. 625, 631 (1979)). Where a case challenges official

government action, the discontinuation or cessation of such action frequently moots the case. See,

e.g., Trump v. Int’l Refugee Assistance, 138 S. Ct. 353 (2017) (instructing Court of Appeals to

dismiss as moot a challenge to an executive order that had expired by its own terms); Clarke v.

United States, 915 F.2d 699, 700-03 (D.C. Cir. 1990) (en banc) (case challenging constitutionality

of statute mooted by statute’s expiration); Wisconsin Right to Life, Inc. v. Schober, 366 F.3d 485,

490-92 (7th Cir. 2004) (case challenging statute as unconstitutional mooted where state agency

informed plaintiff, and made public declaration, that it would not enforce statute against plaintiff).

       “Mootness is often described as ‘the doctrine of standing set in a time frame: The requisite

personal interest that must exist at the commencement of the litigation (standing) must continue

throughout its existence (mootness).’” Chavis v. Garrett, 419 F. Supp. 3d 24, 32 (D.D.C. 2019)

(quoting Friends of the Earth, Inc. v. Laidlaw Envtl. Servs., Inc., 528 U.S. 167, 189-90 (2000)).

Therefore, “[i]n any mootness inquiry, [the Court] ‘must first defin[e] the wrong that the defendant

is alleged to have inflicted,’” Zukerman v. U.S. Postal Serv., 961 F.3d 431, 442 (D.C. Cir. 2020)

(quoting Clarke, 915 F.2d at 703), because “‘[t]he wrong at issue for mootness purposes is . . .

defined by the plaintiffs’ theory set forth in the complaint,’ which should be read with a ‘focus on



                                                  3
          Case 1:18-cv-01922-ABJ Document 26 Filed 12/22/20 Page 5 of 9




identifying the factors that were essential to plaintiffs’ original theory of their claim.’” Larsen v.

U.S. Navy, 887 F. Supp. 2d 247, 252 (D.D.C. 2012) (quoting Del Monte Fresh Produce Co. v.

United States, 570 F.3d 316, 323 (D.C. Cir. 2009) (internal punctuation omitted)).

       “Along with its constitutional aspects, i.e., when the absence of a “case or controversy”

deprives an article III court of jurisdiction, there exists what [the D.C. Circuit has] called ‘a

melange of doctrines relating to the court’s discretion in matters of remedy and judicial

administration.’” In re AOV Indus., Inc., 792 F.2d 1140, 1147 (D.C. Cir. 1986) (quoting Chamber

of Commerce v. U.S. Dep’t of Energy, 627 F.2d 289, 291 (D.C. Cir. 1980)). “Unlike Article III

mootness, these doctrines address not the power to grant relief but the court’s discretion in the

exercise of that power.” Chamber of Commerce, 627 F.2d at 292. Courts may “refuse to entertain

a suit which, while ‘not actually moot, is so attenuated that considerations of prudence and comity

. . . counsel the court to stay its hand, and to withhold relief it has power to grant.’” Community

for Creative Non-Violence v. Hess, 745 F.2d 697, 700 (D.C. Cir. 1984) (quoting Chamber of

Commerce, 627 F.2d at 291); see also Committee in Solidarity With People of El Salvador v.

Sessions, 929 F.2d 742, 745-46 (D.C. Cir. 1991) (“Equitable considerations and justiciability often

tend to merge as the district court decides ‘whether the controversy is sufficiently live and concrete

to be adjudicated and whether it is an appropriate case for equitable relief.’”) (quoting Am. Foreign

Serv. Ass’n v. Garfinkel, 490 U.S. 153, 161 (1989) (per curiam)).

       In its complaint, Plaintiff alleged harm based on the Library’s demand, in an August 2018

letter, that Plaintiff deposit physical copies of 240 works that Plaintiff had published. See Compl.

¶ 56. Plaintiff additionally contended that providing physical copies of these works “would require

a substantial amount of work over multiple days, ordering, packaging, and shipping hundreds of

books,” “would cost Valancourt substantially more than one thousand dollars,” and “would



                                                  4
          Case 1:18-cv-01922-ABJ Document 26 Filed 12/22/20 Page 6 of 9




necessarily divert resources from [its] mission—preserving and disseminating lost and forgotten

literature.” Id. ¶¶ 59-61. Furthermore, Plaintiff alleged that if it did not provide physical copies

of the 240 books, it could be subjected to fines, id. ¶ 62, and that potential future demands by the

Library for physical copies of books in its back catalog “would result in at least hundreds of dollars

in additional annual costs to Valancourt in addition to many hours of time diverted from its two-

person staff’s already limited resources.” Id. ¶¶ 63-64; see also JSF ¶ 75 (stating that “[a]s a small,

print-on-demand publisher, Valancourt does not typically maintain physical copies of its books,”

and that “Valancourt only has hard copies of books available on rare occasions for specific

purposes such as books printed for the purpose of exhibition at a conference or convention”).

        Defendants have now clarified that Plaintiff is under no obligation, either now or in the

future, to provide physical copies of books to the Library of Congress pursuant to 17 U.S.C. § 407

if it instead provides electronic copies of the published works. And the parties have stipulated that

Plaintiff already “has copies in electronic format of all or nearly all of the 240 books at issue in

this case.” JSF ¶ 22. Nothing in the factual record suggests that providing copies in electronic

format of works that it already possesses represents any significant burden to Plaintiff. Thus, if

Plaintiff is willing to provide these electronic copies, then this case will have been rendered moot,

either as a constitutional or prudential matter. 1



1
  The prudential basis for a finding of mootness would be that “there is no real measure of redress
available to [Plaintiff] even if it prevails on its claims.” MBIA Ins. Corp. v. FDIC, 816 F. Supp.
2d 81, 101 (D.D.C. 2011), aff’d, 708 F.3d 234 (D.C. Cir. 2013) (quoting Foretich v. United States,
351 F.3d 1198, 1216 (D.C. Cir. 2003)). Nor would any known exception to mootness apply. The
voluntary cessation exception does not apply when “the defendant shows that: (1) ‘there is no
reasonable expectation . . .’ that the alleged violation will recur,’ and (2) ‘interim relief or events
have completely and irrevocably eradicated the effects of the alleged violation.’” Larsen, 525 F.3d
at 4 (quoting Davis, 440 U.S. at 631). There is no basis to expect that Plaintiff will be obliged to
provide physical copies of any of its works to Defendants at any time, and Plaintiff neither created
any physical copy of the original 240 works in preparation for production to the Library nor paid
any associated fines. See JSF ¶ 81. Nor would this case be capable of repetition yet evading
                                                     5
          Case 1:18-cv-01922-ABJ Document 26 Filed 12/22/20 Page 7 of 9




        If Plaintiff is not willing to do so, then Defendants would not contend that the case is moot,

as Plaintiff is required by law to submit the works in electronic format subject to a potential action

for fines and costs. See 17 U.S.C. § 407(d). Although the case may remain live, however, the

minimal nature of the burden on Plaintiff underlines the weakness of its legal claims, as Defendants

have previously explained.

        Plaintiff has repeatedly emphasized the alleged burden of providing physical copies of

books, in terms of both monetary cost and expenditure of time. See, e.g., Compl. ¶¶ 59-60 (alleging

that “[c]omplying with the Copyright Office’s demands would cost Valancourt substantially more

than one thousand dollars,” and “would require a substantial amount of work over multiple days,

ordering, packaging, and shipping hundreds of books”). In support of Plaintiff’s cross-motion for

summary judgment, declarant James Jenkins contended that providing physical copies would be

“enormously burdensome” because of the cost of printing and shipping hardback books:

        I conservatively estimate that it would cost the business thousands of dollars and
        cost me personally many hours over the course of several working days, including
        time spent ordering each individual book via our printing service’s website; going
        to a print shop to print the 341 (or 240)-page PDF document containing individual
        barcoded pages emailed to me by the Copyright Office; receiving, unpacking,
        organizing, and repackaging the books after pairing each book with its respective
        barcoded page; and making multiple trips in my car to drive them to a UPS Store
        for shipment to the Copyright Office. Printing a Valancourt hardcover costs the
        company about $15; shipping that book with a trackable service like UPS as
        demanded by the Copyright Office would be another $12 to $15.

Decl. of James Jenkins ¶ 10, ECF No. 18-13 (emphasis added). However, Defendants have

now alleviated Plaintiff’s obligation to submit physical copies of any of its books, now or

in the future.



review. There is no “reasonable expectation that the same complaining party would be subjected
to the same action again,” Weinstein v. Bradford, 423 U.S. 147, 149 (1975) (per curiam), and the
challenged conduct is not “in its duration too short to be fully litigated” to the Supreme Court
“prior to its cessation or expiration.” Newdow v. Roberts, 603 F.3d 1002, 1008 (D.C. Cir. 2010).
                                                  6
          Case 1:18-cv-01922-ABJ Document 26 Filed 12/22/20 Page 8 of 9




       This relief offered to Plaintiff is not unusual. Copyright owners such as Plaintiff

that believe it would be excessively burdensome to comply with a written demand can

request a grant of “special relief” from the Copyright Office for published works that are

not otherwise exempt. 37 C.F.R. § 202.19(e). Publishers often request special relief to

allow them to submit an electronic copy of a work rather than a physical deposit. JSF

¶ 60. The Copyright Office has multiple ongoing special relief agreements that permit this

arrangement; in 2017 and 2018, the Copyright Office granted every such special relief

request it received. Id. ¶¶ 59-60.

       Defendants’ willingness, in this case and others, to work to alleviate any burden

that may exist in the process demonstrates how the Constitution cannot be read to prohibit

the voluntary exchange of which Plaintiff’s works are a part. As explained previously,

Congress may condition the provision of a voluntarily-sought government benefit on the

furnishing of certain private property if that condition rationally relates to a legitimate

government interest. Ruckelshaus v. Monsanto Co., 467 U.S. 986, 1004-08 (1984).

       The minimal obligation of Plaintiff to provide electronic copies of certain of the

published works for which it receives copyright protection demonstrates the rationality of

the voluntary exchange in this case, in which the government provides an economic benefit

to book publishers such as Plaintiff to make their works available for the benefit of the

public. That Plaintiff may submit electronic copies of its works in lieu of physical copies

as its “contribution to the Library of Congress,” Ladd v. Law & Tech. Press, 762 F.2d 809,

814 (9th Cir. 1985), underscores the rationality of the exchange of this minimal

contribution for the statutory copyright protection it has claimed over its published works.




                                                 7
          Case 1:18-cv-01922-ABJ Document 26 Filed 12/22/20 Page 9 of 9




       And with respect to its First Amendment claim, Plaintiff has expressly tied its legal

theory to the burden that is purportedly imposed. See Compl. ¶ 73 (contending that the

deposit requirement imposes a “unique and special burden”), id. ¶ 75 (alleging that the

requirement imposes “particularly heavy burdens on print-on-demand publishers, who . . .

do not keep excess stock” of physical books). As Defendants have explained, the deposit

requirement does not burden speech at all, much less impose a burden that is more than

“incidental.” Sorrell v. IMS Health Inc., 564 U.S. 552, 567 (2011); see Leathers v.

Medlock, 499 U.S. 439, 449-50, 453 (1991) (rejecting First Amendment challenge to state

sales tax that excluded or exempted certain segments of the media but not others). That

conclusion is only strengthened by Defendants’ willingness to accept electronic copies of

the works at issue from Plaintiff.

Dated: December 22, 2020                     Respectfully submitted,


                                             JEFFREY BOSSERT CLARK
                                             Acting Assistant Attorney General

                                             ERIC WOMACK
                                             Assistant Branch Director


                                               /s/ Daniel Riess
                                             DANIEL RIESS (Texas Bar No. 24037359)
                                             Trial Attorney
                                             United States Department of Justice
                                             Civil Division, Federal Programs Branch
                                             1100 L Street, N.W.
                                             Washington, D.C. 20005
                                             Tel: (202) 353-3098
                                             Daniel.Riess@usdoj.gov
                                             Attorneys for Defendants




                                                8
